PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Simms et al.
Application No. 14/544,035
Filed: 19 Nov 2014
For: Automated delivery system and method
Docket No. 197326
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(e), filed February 9, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to the prior-filed non-provisional application set forth in the contemporaneously filed corrected Application Data Sheet (ADS).  

The petition under 37 CFR 1.78(e) is GRANTED.

A petition under 37 CFR 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. §120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


Applicant previously filed a petition under 37 CFR 1.78(e) on December 1, 2021. However, the petition was dismissed in a decision mailed on February 4, 2022. The petition was dismissed because the benefit claim in the corrected ADS was not fully underlined.

With the instant renewed petition, Applicant has submitted a properly marked up ADS. The other requirements for a grantable petition were previously satisfied with the petition filed       December 1, 2021. As such, all the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. § 120 is accepted as being unintentionally delayed. Applicant has provided an adequate explanation that the delay was unintentional due to an error in completing the ADS submitted on filing. 

Applicant is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the priority claim to the prior-filed application, is enclosed.

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  

The application is being forwarded to Group Art Unit 3628 for to await Applicant’s reply to the non-final Office action mailed March 7, 2022.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enc: corrected Filing Receipt